JOHNSON, J.
In 1908, Common School District No. 11 of Muskogee county, Okla., built a schoolhouse on the property involved in this cause of action.
It is not known how Common School District No. 11 acquired possession of this property. There is no deed of record to Common School District No. 11. Said common school district conducted school on this property from 1908 until February 2, 1921. Union Graded School District No. 2 was duly and regularly created February 2, 1921, which included Common School District No. 11 and two other school districts in Muskogee county, Okla.
From February 2, 1921, to 1942, a period of 21 years, Union Graded School District No. 2 operated and conducted a wing school on this property. In 1942 the wing school was closed for lack of a teacher. It was disclosed in the evidence at the trial by the school authorities of said Union Graded District No. 2 that when needed they intend to reopen this wing school for school purposes.
The defendant in error was in continuous possession of said property until 1946 when the plaintiff in error seized possession of the property.
The plaintiffs in error purchased the adjoining property in 1921.
The question involved is the title and right of possession of Union Graded School District No. 2 to the school building and approximately two acres of ground upon which the building is located. The building and grounds comprise what is commonly termed “a wing school” where children up to and including the sixth grade attend. The *575parties contesting the title and possession of said district are George James and Edith James, who own the adjoining real property.
The plaintiffs in error herein were defendants in the trial court, and defendant in error was plaintiff. Hereafter, we will refer to them as they appeared in the trial court.
It is conceded by both parties that the real property involved was originally a portion of the surplus allotment of Nancy Taylor, who died prior to statehood; that she was survived by her two children, Barney Taylor and Ellen Deer, who inherited said real property, subject to the curtesy interest of Barney McBride, the surviving husband of Nancy Taylor, and that Barney McBride died in 1922. Also, that defendants purchased the adjoining property from the heirs as heretofore stated. That at the time defendants acquired the title to adjoining property. Barney McBride executed a waiver of his curtesy rights.
It is further conceded by the parties hereto that the approximately two acres of land involved in this action was that upon which a schoolhouse was built by Common School District No. 11 of Muskogee county, Okla., in 1908; that said common school district was in possession and maintained school on said property until February 2, 1921, when said school district and other school districts were consolidated into Union Graded School District No. 2, which is the plaintiff in this action.
Under this state of facts the plaintiff claimed to have acquired title by adverse possession to the realty involved herein, and after hearing the evidence and argument, the trial court made findings of fact and conclusions of law in favor of plaintiff.
It was, that is, the contention of defendants that Common School District No. 11 with its school building was from 1908 until February 2 1921, but a licensee in its occupancy of the premises, and that plaintiff, Union Graded School District No. 2 did not have the capacity February 2, 1921, or thereafter, to acquire title to real estate, except for a central school building, by adverse possession or otherwise.
The record discloses, and the defendant, George James, alleged and testified that before he bought the land adjoining the school site in 1921 there was a schoolhouse on the land, two outdoor toilets and a coal house; that the school yard was enclosed by a fence built by the school district; that school was being conducted in said building at the time he purchased the adjoining land and was so conducted until some time in the latter part of 1942; that no school was conducted in said building after 1942; that according to an unsigned contract between Union Graded School District No. 2, Muskogee county, Okla., and the Board of Trustees of the First Baptist Church of Haskell, Okla., the church was to have the use of the school building only for church services from January 1946, until terminated by thirty days’ notice under a lease at $1 per month; that in the month of May, 1945, defendant placed notices signed by himself purporting to be the owner of the school premises and notifying all persons to keep off same; that during August of 1946 he fenced the premises so as to restrain all persons from entering said premises or using the same; that he had paid the taxes on the 160 acres, which included the approximately two-acre school site, but did not pay taxes on the improvements.
W. E. White testified, in substance, that he had been employed by the Has-kell school system since 1920; that he has been connected with Union Graded School District No. 2, either as a teacher or superintendent, since it was established the first of the year of 1921; that the property involved was originally the property of Common School District No. 11; that said Union Graded District No. 2 had at all times had possession of said premises; that defendants never claimed any right, title or *576interest in said property until 1945; that district No. 11 had conducted school on said premises until united with Union Graded School District No. 2. To the same effect was the testimony of G. G. Morgan, county superintendent of Muskogee county, Okla.
It is contended that Union Graded School District No. 2 was incapable of acquiring real property by adverse possession or otherwise, except for a central school building, and as authority they cite Consolidated School District No. 36 v. Edwards, 184 Okla. 384, 87 P. 2d 962, but this case is not in point.
In the case of Reynolds v. Tankersley et al., 167 Okla. 425, 29 P. 2d 976, this court held that where several schools, by majority vote, decide to form a union graded school district under provisions of the. law, the several districts lose their individual entity and unite to become one district which is a body politic and corporate under section 6784, O. S. 1931 (Title 70, sec. 64, O. S. 1941).
Title 70, sec. 64, O. S. 1941, is as follows:
“Every school district organized in pursuance of this article shall be a body corporate, and shall possess the usual powers of a corporation for public purposes by the name and style of school district .... (such a member as may be designated by the county superintendent of public instruction) .Comity (the name of the County in which the district is situated), State of Oklahoma, and in that name may sue and be sued, and be capable of contracting and being contracted with and holding such real and personal estate as it may come into possession of by will or otherwise, or as is authorized.”
The general rule of ownership of property of school districts is stated under subject of Schools, 47 Am. Jur. 342, sec. 65, as follows:
“The ownership of school property is generally in the local district or school board as trustee for the public at .large. Such property occupies the status of public property and is not to be regarded as the private property of the school district by which it is held or wherein it is located.”
The general rule is subject to the statutory limitations as to disposal of property within the boundaries of the disorganized district (70 O.S.A. §281) and the statutory right of revival of the common school districts upon dissolution of union graded school (70 O. S. A. 582). Under these statutory provisions, the holding of title to property in the union graded district which the common school districts owned at the time of unionization may be considered as being held in trust for the original school districts. Union Graded District No. 2 did not seek to quiet title as against Common School District No. 11, but sought only to quiet title as against the defendants, George and Edith James, and the court quieted title only as against said defendants. Common School District No. 11 being disorganized could not be the party to the action. The judgment did not affect in any manner the statutory rights of the old Common School District No. 11. Plaintiff had such interest as authorized it to maintain the action. The judgment inured to the benefit of plaintiff and its beneficiary, Common School District No. 11, according to its respective interest as governed by applicable statutes. Perry Public Library Ass’n et al. v. Lobsitz et al., 35 Okla. 576, 130 P. 919.
Defendants further contend that the possession of Common School District No. 11 was permissive, which if true, possession would not be adverse either as to Common School District No. 11 or Union Graded District No. 2, successor to the property of School District No. 11 which was used as a “wing school.” It is undisputed that this property was used for 35 years as a public school facility, and that for 24 years the defendants knew that plaintiff had fenced in approximately two acres of their land and were using the same adverse to them for school purposes, but at no time did defendants make *577inquiry of plaintiff as to what right plaintiff had upon said property, and even at the time defendants purchased the adjoining land they admit that they made no inquiry of plaintiff about the nature of plaintiffs possession.
We conclude that the possession of real property carries with it the presumption of ownership, and it is the duty of those purchasing such property from others than those in possession to ascertain the extent of their claims; and the open, actual possession of such property gives notice to the world of just such interest as the possessor actually has therein. Jones v. Sharp, 183 Okla. 22, 79 P. 2d 585.
Under Title 12, sec. 93, par. 4, O. S. 1941, the statutory period for an adverse possession to ripen into a title by prescription is fifteen years.
In Moore v. Slade, 194 Okla. 143, 147 P. 2d 1006, this court said:
“A possession to be adverse must be open, visible, continuous, and exclusive, with a claim of ownership, such as will notify parties seeking information upon the subject that the premises are not held in subordination to any claim of others, but against all titles and claimants.”
In an Ohio case, Board of Education v. Nichol, 70 Ohio App. 467, 46 N. E. 2d 872, in a similar situation, the court said:
“It is inconceivable that plaintiff board would thus improve tract five relying upon an oral agreement to protect its title, as it is a matter of common knowledge that such boards do not so extensively improve real estate upon oral permission of the owner.”
In the same case the court continued:
“ ‘In the absence of a license, which precludes the possibility of a claim of adverse possession, or the execution of an agreement in accordance with law granting the right of occupancy for a fixed period, the placing of a permanent structure on the land of another constitutes adverse and hostile possession under which title may be claimed after 21 years.’ McCleery v. Alton, 8 Ohio Cir. Ct. (N.S.) 481, 19 Ohio C.D. 97.”
Where in a cause of equitable cognizance the trial court had before it all the pleadings and evidence and upon hearing determined all the issues of fact and law, in such case, the Supreme Court, on appeal, will weigh the evidence, but will not reverse judgment on the facts unless it is against clear weight of the evidence. Record examined, and we conclude that the judgment is not against the clear weight of evidence.
Affirmed.
DAVISON, C.J., ARNOLD, V.C.J., and WELCH, GIBSON, LUTTRELL, and HALLEY, JJ., concur. O’NEAL, J., dissents.